Citation Nr: 0214379	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-00 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied the claim.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in January 2000, and before the 
undersigned Board Member in August 20002.  Transcripts of 
both hearings are of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran did not engage in combat with the enemy 
during his period of active service.

3.  Although the medical evidence reflects that the veteran 
has been diagnosed with PTSD on various occasions, there is 
no credible supporting evidence to corroborate the veteran's 
report of in-service stressors upon which these diagnoses 
have been based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2001); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. 
App. 91 (1993); VAOPGCPREC 12-99 (October 18, 1999); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim of service 
connection for PTSD by various documents, including 
correspondence dated in January 1999, the May 1999 rating 
decision, correspondence dated in August 1999, the December 
1999 Statement of the Case (SOC), the January 2000 personal 
hearing, correspondence dated in February 2000, the August 
2000 Supplemental Statement of the Case/Hearing Officer's 
Decision (SSOC/HOD), and the August 2002 personal hearing.  
In pertinent part, the veteran was informed of the necessity 
of identifying and/or submitting evidence to substantiate his 
claimed in-service stressors.  The January 1999 
correspondence also noted that the veteran should identify 
medical evidence in support of his claim, and indicated that 
VA would request any pertinent records he identified.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board notes that the RO accorded the veteran an 
examination in relation to this claim, and it does not appear 
that the veteran has identified any pertinent evidence that 
has not been obtained or requested by the RO.  Further, as 
detailed below, the RO made several unsuccessful attempts to 
verify the veteran's purported stressors.  Based on the 
foregoing, the Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  

Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on his June 1989 enlistment 
examination.  At the time of this examination, he reported 
that he had not experienced frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, nor 
nervous trouble of any sort.  His service medical records 
show no diagnosis of or treatment for psychiatric problems 
during active service.  No evaluation of his psychiatric 
condition appears to have been done as part of his April 1994 
separation examination.  However, at the time of this 
examination he reported that he had not experienced frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, nor nervous trouble of any sort.

The veteran's DD Form 214 reflects that his primary military 
specialty was that of a security journeyman.  However, this 
document does not show he received any awards, citations, or 
medals indicative of having engaged in combat while on active 
duty.

The veteran initiated his claim of service connection for 
PTSD in December 1998.  In response to this claim, the RO 
requested that the veteran identify the in-service stressors 
which were the basis for his PTSD.  In a January 1999 
statement, the veteran identified various stressors which he 
stated occurred while he was stationed in the Republic of 
Turkey during active service.  He reported that when he 
arrived in Turkey he was greeted by armed Turkish military 
soldiers, who told him nothing except to wait for his escort, 
and that when his escort finally arrived he was told never to 
wear his uniform in public nor tell anyone he was an American 
or in the military.  He stated that this scared him right 
away.  Further, he related that he witnessed a prisoner being 
tortured by the Military Turkish Intelligence at the 
invitation of a high ranking Turkish non-commissioned officer 
who he was friends with.  Moreover, the veteran reported that 
he kept this incident a secret for 7 years without telling a 
soul.  In addition, he related an incident where he saw the 
remains of a bus that had been hit by a bomb, and had dead 
bodies everywhere.  He also related an incident where he was 
in an open air market when he heard a bomb go off, then read 
an encrypted secret message that an Israeli Diplomat had been 
bombed in a safe garage in the open air market.  Similarly, 
he read an encrypted message about an Air Force staff 
sergeant about 2 or 3 months earlier who was killed by a 
bomb, but he was not there.  Another incident occurred when 
he was on a bus with a Turkish girl he was seeing, during 
which the bus was stopped, 4 or 5 people were taken off, then 
executed.  He related an additional incident that occurred 
when he witnessed a demonstration rally that was broken up 
with people being beaten over the head with batons.  While he 
stated there were other incidents, he also stated that they 
were too painful to list.

Private medical records from A. S. Q., MD (Dr. Q) dated in 
November 1998 show that he performed a psychiatric 
consultation on the veteran during a period of 
hospitalization because the veteran had been prescribed 
Ritalin 3 years earlier for 6 months due to possible 
Attention Deficit Disorder.  In addition, the veteran had 
been on Paxil for 3 years.  Further, it was noted that the 
veteran reported he had been involved with drugs, more or 
less continuously, since his teenage years.  His longest 
period of sobriety and freedom from any drugs of abuse was 
while he was in the service.  The trial of Ritalin was 
apparently in response to his saying he had trouble 
concentrating.  He reported that it had helped some, but Dr. 
Q stated this was hard to evaluate since there was other drug 
use at the time and the veteran was having severe marital 
problems with his Turkish-born wife, who had since separated 
from him.  The Paxil was started because he complained of 
depressed mood, trouble falling asleep, and irritability.  
This too was in the context of using drugs.  However, he 
reported that during the time he was free of all drugs during 
service he actually felt pretty good.  Diagnostic impressions 
were sympathomimetic abuse; cannabis abuse; alcohol abuse; 
rule-out anxiety disorder with mild OCD-like features; as 
well as dependent personality traits.

In a January 1999 statement, Dr. Q related that since his 
November 1998 consultation, the veteran had changed 
considerably, and that he showed classic symptoms of PTSD 
with marked vigilance, easy startling, nightmares of his 
service experience as a law enforcement office in Turkey, 
significant irritability, and some emotional lability.  
Additionally, he went out of his way to avoid TV or newspaper 
stories involving combat or violence.  Further, Dr. Q stated 
that while the veteran had always had some sensitivity to 
stimuli, it seemed that since his war experience he had been 
much more trouble though his ongoing use of drugs for most of 
the time since service seemed to have masked that.  Dr. Q 
stated that his diagnoses were now primarily PTSD and anxiety 
disorder, not otherwise specified (NOS), as well as history 
of sympathomimetic, cannabis, and alcohol abuse.

Another private medical report stated dated in January 1999 
was from J. F. H., Ph. D., a clinical psychologist who 
diagnosed PTSD; panic disorder without Agoraphobia; and 
alcohol abuse, in early sustained remission.  Dr. H noted 
that the veteran was originally referred for outpatient 
psychotherapy in September 1996 due to panic attacks.  One of 
the stressors was that his Turkish-born wife had left him 6 
weeks earlier.  The course of the veteran's treatment was 
summarized, as well as the fact that he began to deal with 
substance abuse problems in November 1998.  However, with his 
abstinence from substance abuse, symptoms of PTSD became 
manifest secondary to traumas experienced while stationed in 
Turkey and at other duty stations stateside.  Regarding his 
military service, Dr. H noted that the veteran reported that 
his in-service duties were in law enforcement areas, that the 
first trauma occurred when he was stationed in New Mexico, 
and that many of his nightmares involved chasing people in 
police cars or on foot, and might include chasing someone who 
then turned on him with a weapon.  Dr. H also noted that 
while in Turkey, the veteran was involved in various security 
functions, including terrorist briefings; witnessing the 
torture of a suspected terrorist by Turkish forces; being in 
a Pizza Hut when a bomb went off; as well as another bomb 
incident at a bazaar he frequented which killed an Israeli 
diplomat.

The veteran also underwent a VA PTSD examination in January 
1999.  At this examination, the veteran reported that while 
stationed in Turkey he observed the torture of a Turkish 
nationalist; witnessed the after effects of bombings where he 
saw dead bodies; witnessed the killing of a terrorist; and 
related an incident in South Carolina where he almost shot a 
man who accosted him at the front gate.  Following 
examination of the veteran, the examiner felt that a 
diagnosis of severe PTSD was warranted.  The examiner further 
stated that there was sufficient evidence of a panic disorder 
present to also make this diagnosis.

The RO requested verification of the veteran's claimed 
stressors from the U. S. Armed Services Center for Research 
of Unit Records (USASCRUR).  In April 1999, USASCRUR 
responded that the information received was insufficient to 
conduct meaningful research, and that they could not document 
nor verify what the veteran personally witnessed.  Further, 
USASCRUR stated that in order to provide research concerning 
casualties, including the Air Force sergeant who was killed, 
the veteran must provide additional information including the 
full names of casualties, unit designations to the squadron 
level, and other units involved.  Moreover, USASCRUR stated 
that unit records that were available were often incomplete 
and seldom contained information about civilian incidents.  
The killing, accidentally or in combat, of civilians was 
extremely difficult to verify, and incidents involving 
civilians, or civilian establishments, unless officially 
reported and documented, were not normally found in unit 
records.

The veteran contended that he served in a combat zone during 
active service, and submitted an October 1992 letter from the 
Defense Finance and Accounting Service in support of this 
contention.  The October 1992 letter reflects that the 
veteran was entitled to combat zone tax exclusion (CZTE) for 
his military pay during the period from January through 
October 1992.

At his January 2000 personal hearing, the veteran described 
the circumstances which resulted in his diagnosis of PTSD by 
Dr. Q.  Regarding his in-service stressors, he testified that 
he was stationed at a secret base in Turkey, and signed a 
statement before he left saying he would not divulge any 
information about the base.  He also testified that his mail 
went in and out of the Ankara Air Station, and not the base 
itself.  In addition, he noted the fact that he received 
additional money for hostile fire, and that there was quite a 
bit of terrorism in the city at that time.  He indicated that 
VA would not be able to verify the incidents he described 
involving the Turkish military or Turkish civilians, unless 
they could obtain records from the Military Turkish 
Intelligence.  The only fellow service-man he would remember 
by name was a Captain Payne, but he did not know where this 
individual was currently located.  Also, when it was 
recommended that he obtain lay statements from fellow 
service-men, he reported that he had not kept in contact with 
those individuals.  Further, he reiterated his account of the 
bus bombing, the open air market bombing which killed an 
Israeli diplomat, the Pizza Hut bombing, and the downtown 
demonstration/riot.  However, he testified that he did not 
file any incident reports on any of these events, and that he 
was not required to do so.  Moreover, the veteran's 
representative summarized the various sources he had 
suggested the veteran contact in an effort to verify his 
purported stressors.

The veteran has contended, including at his January 2000 
personal hearing, that information concerning his stressors 
might be obtained from the U. S. Air Force in Europe (USAFE).  
Accordingly, the RO searched the USAFE's website in February 
2000 in an attempt to verify the veteran's purported 
stressors.  However, this search was unsuccessful.

Also on file are VA outpatient treatment records dated from 
1999 to 2002 which show treatment for a variety of medical 
conditions, including PTSD.  Similarly, a July 2002 statement 
from Dr. Q continues to show a diagnosis of PTSD.

At the August 2002 personal hearing, the veteran testified 
that he was stationed at a secret base while in Turkey, and 
related his account of observing the torture of a suspected 
terrorist by Turkish forces; the bus bombing; the bombing 
where the Israeli diplomat was killed; and the demonstration 
where he saw the demonstrators being beaten.  However, both 
he and his parents acknowledged that he did not describe any 
such incidents in the letters he wrote to his family during 
that time, although his parents stated he would tell them 
over the phone that things were going on that he could not 
discuss.  When asked, the veteran testified that he never 
kept a diary, and that he was not sure if the newspapers at 
that time had any information about the civilian incidents 
because he could not speak nor read Turkish.  In addition, 
both the veteran and his parents described his post-service 
psychiatric problems.  The possibility of obtaining lay 
statements from fellow service-men in support of his claim 
was again proposed to the veteran, but he reiterated that he 
had not kept in contact with anyone from service.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, 
the date of the Court's decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997)).  38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

When the veteran filed his claim in December 1998, the 
provisions of 38 C.F.R. 3.304(f) required that there be a 
"clear diagnosis" of PTSD.  A "clear diagnosis" of PTSD 
was, at a minimum, an unequivocal one.  Cohen at 139.  
However, as indicated above, this regulation was amended in 
June 1999.  These amendments, in part, eliminated the 
requirement of a "clear diagnosis." 61 Fed. Reg. 32.807-
32.808.  In the instant case, the Board finds that the 
amendments to 38 C.F.R. 3.304(f) were to conform the 
regulation to the Court's holding in Cohen, supra, and that 
elimination of the requirement of a "clear diagnosis," 
lessened the burden on the veteran.  Therefore, the Board 
concludes that the veteran will not be prejudiced by the 
Board's adjudication of his claim under the revised criteria 
of 38 C.F.R. 3.304(f).  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.

The Board acknowledges that the veteran has received 
competent medical diagnoses of PTSD, attributed to his 
account of what occurred during service.  The Court has held 
the just because a physician or other health professional 
accepted the veteran's description of his active service 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992). The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
The primary issue in this case is whether the veteran has 
presented credible supporting evidence that the claimed 
stressors occurred.

Initially, nothing in the record, to include the veteran's DD 
Form 214 and his own description of the purported in-service 
stressors, supports a finding that he engaged in combat with 
the enemy while on active duty.  The Board acknowledges that 
he has submitted documents showing was entitled to special 
tax benefits in 1992 for serving in an area that qualified as 
a combat zone.  However, it is not sufficient that a veteran 
be shown to have served during a period of war or to have 
served in a theater of combat operations or in a combat zone 
in order to get the benefit of 38 U.S.C.A. § 1154(b).  
Rather, he must show that he actually engaged in combat with 
the enemy during service.  VAOPGCPREC 12-99.  None of the 
veteran's claimed stressors satisfies this requirement.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The Board finds that there is no independent evidence to 
verify the veteran's account of any of the alleged in-service 
stressors.  As detailed above, the USASCRUR indicated that 
the veteran had not provided enough information to conduct a 
valid search with respect to these incidents.  Moreover, the 
USASCRUR indicated that the incidents he described involving 
civilians - which were the majority of his reported stressors 
- were not verifiable.  The February 2000 search of the 
USAFE's website was also unsuccessful in verifying the 
veteran's purported stressors.  Further, the veteran's own 
testimony at both of his personal hearings tends to support a 
finding that not only are his stressors unverified, but they 
are unverifiable.  He testified that he filed no incident 
reports regarding any of these incidents, that he did not 
write to anyone about these incidents, and indicated that he 
was unable to obtain any lay statements and/or other 
corroborating evidence to support his account of these 
incidents.  

The Board is cognizant of the recent holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  For example, none of his purported 
stressors concerned incidents involving his entire unit.  In 
addition, the USASCRUR indicated that none of the veteran's 
claimed incidents were verifiable based upon the information 
he had provided at that time, and the veteran has since 
provided no additional details which the USASCRUR indicated 
would enable them to conduct meaningful research.  See Fossie 
v. West, 12 Vet. App. 1 (1998)

In summary, the Board has concluded that the weight of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty; there is no 
independent verification of his reported in-service 
stressors, as required for service connection for PTSD to be 
granted.  38 C.F.R. § 3.304(f).  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for PTSD is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

